DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed March 3, 2021.

Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected.  
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are not persuasive. 

Applicant argues that Bihani fails to teach "sequentially persisting, by the node, a copy of each partition of the plurality of partitions identified in the list of partitions to a persistence store one partition at time without quiescing a cache service operating on the node".
In response to Applicant’s argument, the Examiner submits that Bihani teaches sequentially persisting, by the node, a copy of each partition of the plurality of partitions identified in the list of partitions to a persistence store one partition at time without quiescing a cache service operating on the node in paragraph 58 “the method also includes taking a snapshot for the plurality of members in the first cluster while the first cluster is operational i.e. without quiescing and/or interrupting the cache service provided by the first cluster to clients”, this is clearly teaching taking a snapshot of the plurality of members in the first cluster without interrupting the cache service provided by the first cluster to clients. Furthermore, paragraph 61 states “the cache service on the second cluster only, can be suspended prior to taking the snapshot of the second cluster. Then a persistent snapshot of cache service data and metadata from replicated information can be created on second cluster without suspending the cache service on first cluster. This allows a persistent snapshot to be created providing a consistent view of each partitioned cache service on the first cluster without ever shutting down the cache service availability to clients from the first cluster”. Thus Bihani in view of Laier teaches sequentially persisting, by the node, a copy of each partition of the plurality of partitions identified in the list of partitions to a persistence store one partition at time without quiescing a cache service operating on the node.

Bihani also fails to teach "during said sequentially persisting of said each partition of the plurality of partitions one partition at a time, operating said cache service on the node to allow read and write access to all partitions stored on the node other than said one partition being persisted at the time."  
In response to Applicant’s argument, the Examiner submits that Bihani teaches during said sequentially persisting of said each partition of the plurality of partitions one partition at a time, operating said cache service on the node to allow read and write access to all partitions stored on the node other than said one partition being persisted at the time in paragraph 58 “the method also includes taking a snapshot for the plurality of members in the first cluster while the first cluster is operational i.e. without quiescing and/or interrupting the cache service provided by the first cluster to clients”, this is clearly teaching taking a snapshot of the plurality of members in the first cluster without interrupting the cache service provided by the first cluster to clients. Furthermore, paragraph 61 states “the cache service on the second cluster only, can be suspended prior to taking the snapshot of the second cluster. Then a persistent snapshot of cache service data and metadata from replicated information can be created on second cluster without suspending the cache service on first cluster. This allows a persistent snapshot to be created providing a consistent view of each partitioned cache service on the first cluster without ever shutting down the cache service availability to clients from the first cluster”. Paragraph 61 teaches that after replication of data from the first cluster to the second cluster, the cache service on the second cluster only, can be suspended prior to taking the snapshot of the second cluster.  Thus the persistent snapshot of cache service data and metadata from replicated information can be created on second cluster without suspending the cache service on first cluster. This allows a persistent snapshot to be created providing a consistent view of each partitioned cache service on the first cluster without ever shutting down the cache service availability to clients from the first cluster instead only not giving read write access to the one being persisted. Thus Bihani in view of Laier teaches during said sequentially persisting of said each partition of the plurality of partitions one partition at a time, operating said cache service on the node to allow read and write access to all partitions stored on the node other than said one partition being persisted at the time.

Applicant argues that Laier fails to teach a node receiving a snapshot request which includes a snapshot name and a list of partitions as disclosed
In response to Applicant’s argument, the Examiner submits that examiner uses Bihani to teach  specifying the name of the snapshot in paragraph 63 “A service argument is used to specify the name of the partitioned or federated cache service for which the snapshot is\was created” and the plurality of the partitions would be those on the clusters that are a part of the named snapshot but uses Laier to show explicitly a list of plurality of partitions as part of snapshot in column 13 lines 20 – 26 which states “a file access system call or API for reading from a snapshot may similar to: read (snapshot-identifier, fileID, blocks-to-read)”. The snapshot-identifier is equivalent to snapshot name and blocks-to-read is equivalent to the list of partitions. Also Laier in column 17 lines 47 – 62 further states “the node cache may be examined to determine if the node cache contains data blocks that may be associated with the snapshot indicated in the read request. In at least one of the various embodiments, the read request may include an identifier, such as a snapshot ID that identifies the snapshot that the read may be directed towards”.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bihani et al. (‘Bihani’ herein after) (US 2016/0092540 A1) further in view of Laier et al. (‘Laier’ herein after) (US 8,812,612 B1).

With respect to claim 1, 11, 20,
Bihani discloses a method for supporting partition-scoped snapshot creation in a distributed data grid comprising a plurality of nodes (figure 1, paragraph 18), the method comprising: sending a snapshot request from a snapshot coordinator to a node (paragraph 58 “a replication request from a federation coordinator to the plurality of members in the first cluster, wherein each said member in the first cluster owns a set of partitions”); receiving the snapshot request at the node (paragraph 58, 60 “using federation replication, the of state information of the running system, including metadata and cache data for the cache services can be replicated from a first cluster to a second cluster, as described above, without shutting down the cache service on the first cluster”, 63 “A service argument is used to specify the name of the partitioned or federated cache service for which the snapshot is\was created”); and sequentially persisting by node a copy of each partition of the plurality of partitions identified in the list of partitions to a persistence store one partition at a time without quiescing a cache service operating on the node (paragraph 58 “the method also includes taking a snapshot for the plurality of members in the first cluster while the first cluster is operational i.e. without quiescing and/or interrupting the cache service provided by the first cluster to clients” and 60 “This allows a persistent snapshot to be created providing a consistent view of each partitioned cache service on the first cluster without ever shutting down the cache service on the first cluster”, these members in the clusters that are there in the specified cluster for replication are the plurality of the partitions) during said sequentially persisting of said each partition of the plurality of partitions one partition at a time, operating said cache service on the node to allow read and write access to all partitions stored on the node other than said one partition being persisted at the time (paragraph 58 “the method also includes taking a snapshot for the plurality of members in the first cluster while the first cluster is operational i.e. without quiescing and/or interrupting the cache service provided by the first cluster to clients” and 
Bihani teaches specifying the name of the partitioned or federated cache service for which the snapshot is/was created, and the plurality of the partitions would be those on the clusters that are a part of the named snapshot but it does not disclose wherein the snapshot request includes a list of plurality of partitions on said node explicitly as claimed.
However Laier teaches wherein the snapshot request includes a list of partitions in column 13 lines 20 – 26 which states “a file access system call or API for reading from a snapshot may similar to: read( snapshot-identifier, fileID, blocks-to-read)”. The snapshot-identifier is equivalent to snapshot name and blocks-to-read is equivalent to the list of partitions. Also Laier in column 17 lines 47 – 62 further states “the node cache may be examined to determine if the node cache contains data blocks that may be associated with the snapshot indicated in the read request. In at least one of the various embodiments, the read request may include an identifier, such as a snapshot ID that identifies the snapshot that the read may be directed towards”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bihani to include the teachings of Laier because both of the references are in the same field of study. Furthermore, Laier was directed to overcome/facilitate for computing systems with large and/or distributed data caching facilities that may take a relatively long time for file data caches to be flushed from unstable storage to stable storage. 
With respect to claim 2, 12, 
Bihani as modified discloses the method of claim 1, wherein persisting a copy of each partition identified in the list of partitions to a persistence store without quiescing the cache service operating on the node comprises: generating, at the node, a snapshot task for each partition in the list of partitions in the snapshot request; and executing each snapshot task on the node to persist said each partition wherein the node blocks persistent task on said each partition during executing of said each persistent task without quiescing the cache service operating on the node (paragraph 60 – 61 “a persistent snapshot of cache service data and metadata from replicated information can be created on second cluster without suspending the cache service on first cluster. This allows a persistent snapshot to be created providing a consistent view of each partitioned cache service on the first cluster without ever shutting down the cache service availability to clients from the first cluster”).With respect to claim 3, 13,
Bihani as modified discloses the method of claim 1, wherein persisting a copy of each partition identified in the list of partitions to a persistence store without quiescing the cache service operating on the node comprises: generating, at the node, a snapshot task for each partition in the list of partitions in the snapshot request; providing each snapshot task to an association pile on the node; executing each snapshot task on the node to persist said each partition wherein the association pile blocks execution of persistent tasks on said each partition during executing of said each snapshot task without quiescing the cache service operating on the node (paragraph 61 “a persistent snapshot of cache service data and metadata from replicated information can be created on second cluster without suspending the cache 
Bihani as modified discloses the method of claim 1, wherein persisting a copy of each partition identified in the list of partitions to a persistence store without quiescing the cache service operating on the node comprises: generating, at the node, a snapshot task for each partition in the list of partitions in the snapshot request; providing each snapshot task to an association pile on the node; polling each snapshot task from the association pile using a thread of a thread pool on the node (paragraph 60 – 61, Bihani and column 11 lines 59 – column 12 lines 22, Laier).With respect to claim 5, 15, 
Bihani as modified discloses the method of claim 1, wherein persisting a copy of each partition identified in the list of partitions to a persistence store without quiescing the cache service operating on the node comprises: generating, at the node, a snapshot task for each partition in the list of partitions in the snapshot request; providing each snapshot task to an association pile on the node; executing each snapshot task on a thread of a thread pool on the node to persist said each partition wherein the association pile blocks polling of persistent tasks on said each partition by said thread pool during executing of said each snapshot task without quiescing the cache service operating on the node (paragraph 60 – 61, Bihani and column 11 lines 59 – column 12 lines 22, Laier).With respect to claim 6, 16,

Bihani as modified discloses the method of claim 1, further comprising: receiving at the snapshot coordinator a response from each node indicative of a result of persisting a copy of each partition identified in the list of partitions to a persistence store (paragraph 64, Bihani).With respect to claim 8, 18,
Bihani as modified discloses the method of claim 1, further comprising: receiving at the snapshot coordinator a snapshot response from each node indicative of a result of persisting a copy of each partition identified in the list of partitions to a persistence store wherein the result includes success, failure, and duration information for persisting a copy of each partition (paragraph 57 – 58, Bihani).With respect to claim 9,
Bihani as modified discloses the method of claim 8, further comprising: transmitting another sending a snapshot request from a snapshot coordinator to a node where persisting a copy of each 
Bihani as modified discloses the method of claim 8, further comprising: monitoring snapshot response with the snapshot coordinator, and using data from said snapshot responses to modify further snapshot requests sent from the snapshot coordinator (paragraph 57 – 58, Bihani).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,074,035 B1 teaches multivolume file system backup without suspending activity of user application programs uses a file system snapshot of two and more partitions or volumes of the storage device.
US 20160246681 A1 teaches lists of snapshots stored along with their identifiers in a snapshot database using snapshot manager.
US 20130238562 A1 teaches snapshots that can be created, mounted, read with identifiers followed by notifications of the task performed with its status.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 6/2/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166